Citation Nr: 0922330	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for skin conditions.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968 and had prior service in the Naval Reserve during 
the year prior to his active duty.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in August 2008.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Skin conditions were not manifested during active service or 
for many years thereafter.


CONCLUSION OF LAW

Skin conditions were not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2005.  The letter predated the July 2005 
rating decision which denied entitlement to service 
connection.  In March 2006, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, post-service VA medical records, and post-
service private medical records.  The evidence of record also 
contains a report of VA examination performed in April 2006.  
The April 2006 examination report obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury sustained or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records dated from April 1967 until 
November 1967 reflect that the Veteran complained of severe 
cystic acne all over his back and chest.  A Report of Medical 
Examination dated in August 1968 reflects that the Veteran's 
skin and lymphatics were clinically evaluated as normal.  

Private medical records from Dr. D.K.P. dated in October 1999 
reflect that the Veteran was diagnosed with benign sebaceous 
gland hyperplasia.  In January 2000, the Veteran complained 
of lesions on the scalp, left forearm, and groin.  In April 
2000, the Veteran was diagnosed with actinic keratosis, 
folliculitis, and tinea pedis.  

Private medical records from W. Dermatology dated in December 
2000 reflect that the Veteran was diagnosed with cyst status 
post incision and drainage 5 years earlier.  

In a January 2006 letter, Dr. S.Y.S. opined that it is 
possible that intense sun exposure that the Veteran received 
while on board a ship during service could have contributed 
to the Veteran's sun damage.  

The Veteran underwent a VA examination in April 2006.  He 
stated that folliculitis began in 1968.  He reported that the 
condition was lanced and treated with salt water.  He stated 
that the condition occurred on his scalp, face, forearms, and 
back.  He reported occasional oozing, itching, and crusting.  
He stated that it would flare up from time to time.  He 
reported trouble doing things such as shaving.  

Following physical examination, the examiner diagnosed 
folliculitis.  The examiner opined that the current 
folliculitis was not related to the cystic acne condition in 
service.  The examiner reasoned that the folliculitis was a 
separate problem, and that there was no sign of any active 
cystic lesion at time of examination.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board finds it significant that the January 2006 letter 
from Dr. S.Y.S. includes no rationale.  The Board therefore 
finds that the April 2006 VA examination findings with 
rationale are entitled to more weight than the findings by 
Dr. S.Y.S.  We would also note that the letter from Dr. 
S.Y.S. addressed only the possibility that the claimed 
disability began in service, not the probability.

Moreover, on separation from service, the Veteran's skin and 
lymphatics were clinically evaluated as normal.  The 
clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no skin conditions 
were present at that time.  The Board views the examination 
report as competent evidence that there were no skin 
conditions at that time.  

Additionally, the record does not show pertinent complaints 
or medical treatment for a number of years after discharge 
from service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing skin conditions for 27 years between the period 
of active duty and the evidence showing treatment for skin 
conditions is itself evidence which tends to show that no 
skin conditions were incurred as a result of service.  

The Board has considered the Veteran's own lay statements to 
the effect that the skin conditions were due to daily sun 
exposure during service.  However, the Veteran is not 
competent to provide a medical nexus opinion between skin 
conditions and an injury, disease, or event of service 
origin.  Where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that skin conditions are related to an 
injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).




ORDER

Service connection for skin conditions is not warranted.  

The appeal is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


